agro-jal farming enterprises inc et al petitioners v commissioner of internal revenue respondent docket nos filed date p-a farming corporation-deducted the cost of various field-packing materials for the year in which it bought them r contends that under sec_464 and sec_26 c f_r sec_1_162-3 p may deduct the cost of those materials only for the year in which p uses them held the class of items described under sec_464 as feed seed fertilizer or other similar farm supplies does not include packing materials as similar farm supplies held further the provided that clause of sec_1_162-3 for the years at issue means that the cost of materials_and_supplies must be deducted as the items are used or consumed on the condition that they haven’t been deducted for any prior year p may therefore deduct the cost of field-packing materials for the year of purchase robert warren wood and craig a houghton for petitioner chong s hong and thomas r mackinson for respondent opinion holmes judge agro-jal farming enterprises inc is a farming corporation in santa maria california that grows strawberries and vegetables when it harvests them it uses field-packing materials-plastic clamshell containers for the strawberries and cardboard trays and cartons for the other produce agro-jal has always used the cash_method_of_accounting for these materials-which means that it deducts their full purchase_price in the year it buys them instead of deducting them bit-by-bit as they are used the commis- in an order dated date we consolidated docket nos and for trial briefing and opinion this opinion decides sum- mary-judgment motions in only two of these cases nos and united_states tax_court reports sioner insists that agro-jal may deduct the cost of only those field-packing materials that it actually uses each tax_year and that it must defer deduction of the rest agro-jal dis- agrees who is right depends on our interpretation of sec_464 of the code and sec_1_162-3 of the regulations this is apparently an issue never before addressed by any court i agro-jal’s business background agro-jal was incorporated in but it is still in many ways the maldonaldo family farm whose patriarch founded it many years ago the business has grown greatly over the years and most of its income now comes from the efficient production of a few crops-strawberries broccoli cauliflower iceberg and romaine lettuce and celery it is a year-round business but somewhat unpredictable because of the farmer’s oldest adversary the weather as well as fluctuations in market demand strawberry plants can produce several crops before they decline in productivity so agro-jal plants new strawberry plants each october and harvests their fresh fruit between march and june picks and freezes strawberries between july and august and passes through the fields for a last crop of fresh fruit a year later between october and december broccoli and cauliflower come in throughout the year about to days after planting and harvesting takes about two weeks at the end of each cycle lettuce is more regular planted each january and harvested about weeks later during a frantic seven days celery is also reg- ular sown in september and october and harvested during may and june california’s climate lets agro-jal stay busy planting and harvesting throughout the year and once each crop fully matures agro-jal has to be ready with the right combination of trays cartons and clamshell containers to pack the produce and get it to market unless we say otherwise all section references are to the internal rev- enue code code in effect for the years in issue agro-jal farming enters inc v commissioner agro-jal does not just cut and pile produce when the time comes-its workers go into the field to trim inspect grade and pack it they pack fresh strawberries into prelabeled plastic clamshells in various sizes pint one pound two pounds etc and then place the clamshells in preassembled cardboard trays these clamshells aren’t exotic-they’re iden- tical to what shoppers find when they buy strawberries at the local grocery store but they are very important to agro- jal because packing in the fields drastically reduces proc- essing times lets cool air move through the packages and chill the product before it is shipped and allows ethylene gas to escape ethylene gas speeds ripening which shortens shelf life harvesting strawberries destined to be frozen is very similar but with the additional step of loading the ber- ries into large freezer bins for transport agro-jal’s other produce is bundled up marked by size or weight and packed into cardboard cartons cardboard trays and plastic wrap- pers workers then transport all the crops to a cooling facility and because everything agro-jal sells is perishable there is only so much time to get everything done packaging produce quickly is an important part of the process and agro-jal’s ability to pack quickly would be significantly weakened if it didn’t keep field-packing materials on hand regulations lengthen the lead time for getting field- packing materials out to the field the labels for all the packing materials must identify the product its brand name agro-jal’s name as the grower and shipper the country of origin the weight the upc and other relevant or required information agro-jal can’t just buy bare boxes it must allow enough time to contract for materials that meet all the var- ious federal and state laws on labeling and packaging this means customization and agro-jal has to wait between two and four months for delivery once it places an order agro- jal buys in bulk and regularly prepays for large quantities to ensure crops don’t spoil for want of packaging this makes it less likely that agro-jal will be delayed during the small window in which it must harvest pack cool and ship produce ii agro-jal’s accounting one of the complications of deciding these motions is that agro-jal uses the cash_method for its tax_accounting but the united_states tax_court reports accrual_method for its financial statements the company is a large operation that needs bank financing and its banks want statements that use generally accepted accounting prin- ciples gaap this meant that agro-jal took physical inven- tories of its field-packing materials at the end of each year before us agro-jal’s year-end records enabled the parties to stipulate the total amount_paid for field-packing materials each year the portion of the costs of those materials bought and used during the year the portion paid for and received but not used and the portion that it had paid for but not yet received the parties agree that agro-jal always received and used any materials in this last category by the end of the next year here’s a table for the tax years at issue purchased and not delivered dollar_figure big_number big_number big_number year purchased and not used dollar_figure big_number big_number big_number purchased and used dollar_figure big_number big_number big_number total amount used dollar_figure big_number big_number big_number total amount purchased dollar_figure big_number big_number big_number agro-jal’s tax_year isn’t at issue here but we include it because agro- jal bought supplies in that it didn’t use until but even though agro-jal prepared financing statements using gaap it kept its tax accounts-beginning with its first tax_year in and for every tax_year afterward-according to the cash_method_of_accounting under the cash_method a taxpayer includes all income for the tax_year in which it’s received and deducts all expenses for the tax_year in which they are paid see sec_446 sec_461 sec_1 c i a income_tax regs this means that agro-jal deducts the full amount it spends on field-packing materials for the year it buys them even if it doesn’t use them all or even receive them the commissioner concedes that agro-jal’s packing mate- rials are deductible expenses and that agro-jal is generally entitled to use the cash_method but he challenges the timing of agro-jal’s deductions both parties have moved for partial summary_judgment on this question there are no factual disputes and the parties agree that this court’s construction of sec_464 and sec_1_162-3 income_tax regs will lead to granting one of agro-jal farming enters inc v commissioner the two motions the issue is one of considerable interest to farmers generally i principles of farm accounting discussion can deduct cash-method taxpayers generally their expenses for the year in which they pay them see sec_461 sec_1_461-1 income_tax regs and agro-jal is surely right that farmers have been allowed to choose the cash_method_of_accounting for a long time the supreme court itself has blessed the practice as an historical conces- sion by the secretary and the commissioner to provide a uni- tary and expedient bookkeeping system for farmers and ranchers in need of a simplified accounting procedure see 384_us_102 farmers have both business and tax reasons to prepay for supplies- they may get to take advantage of earlier deductions receive more favorable prices and speed up harvesting see commis- sioner v van raden 650_f2d_1046 9th cir aff ’g 71_tc_1083 there are a few limits-a prepay- ment must actually be a payment and not a deposit see eg 45_tc_54 aff ’d 370_f2d_562 9th cir revrul_79_229 1979_2_cb_210 and the materials or supplies must be used within the next year to avoid an argument about whether the expense needs to be capitalized see eg 616_f2d_429 9th cir rev’g 69_tc_605 as is always the case with tax law this general_rule has a number of exceptions two concern us here the first is sec_464 which congress enacted after noticing that rich people were buying investment packages that featured highly leveraged purchases of farm supplies these deductions were typically taken by limited_partnerships or subchapter_s cor- poration sec_3 so that the expense could be distributed to the investor donald h kelley burnell e steinmeyer george g vinton for farmers and tax_accounting rule sec_3 taxation of s_corporations is under subchapter_s of the code s cor- porations do not pay taxes themselves but rather pass through items of in- come and deduction to their shareholders sec_1366 even though they don’t pay taxes however s_corporations do file information returns to report their income and deductions see sec_6037 united_states tax_court reports ranchers s d l rev sec_464 allowed investors substantial deductions with no offsetting income id the senate noted that f arm tax benefits have been effectively packaged and sold to high-bracket taxpayers for investments in cattle feeding and breeding tree crops vegetable and other field crops vineyards dairy cows fish chickens and egg production see s rept no i pincite reprinted in u s c c a n sec_464 restricts farming_syndicates from deducting feed seed fertilizer or other similar farm supplies earlier than for the year that those supplies are actually used or consumed congress’s target was taxpayers primarily moti- vated by a desire to shelter income-not those motivated by profit id pincite reprinted in u s c c a n pincite indeed the senate hoped the changes would improve the competitive position of full time farmers id both parties agree that this section does not directly apply to agro-jal but both also argue that the section helps us figure out the meaning of the regulation that does the regulation that’s in play is sec_1_162-3 income_tax regs as it was written in the years at issue and especially its first sentence which reads sec_464 limits the ability of only farming_syndicates and those who are not qualified farm-related taxpayers to use the cash_method the section defines a farming_syndicate to be a a partnership or any other enterprise other than a corporation which is not an s_corporation en- gaged in the trade_or_business_of_farming if at any time interests in such partnership or enterprise have been offered for sale in any offering re- quired to be registered with any federal or state_agency having authority to regulate the offering of securities for sale or b a partnership or any other enterprise other than a corporation which is not an s_corporation en- gaged in the trade_or_business_of_farming if more than percent of the losses during any period are allocable to limited partners or limited entre- preneurs see sec_464 excess_prepaid_farm_supplies will be treated in the same manner as if the taxpayer were a farming_syndicate if the tax- payer a does not use an accrual_method of accounting b has excess_prepaid_farm_supplies for the taxable_year and c is not a qualified farm- related_taxpayer see sec_464 and the commissioner and agro-jal agree that agro-jal does not fall under sec_464 and f sec_1_162-3 has since been superseded first in by a tem- porary regulation and then by a permanent regulation and now contains substantially different language t d 2013_43_irb_331 we base agro-jal farming enters inc v commissioner taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such mate- rials and supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year sec_1_162-3 income_tax regs emphasis added both parties also analyze what caselaw there is on the sub- ject nothing’s directly on point but the ninth circuit to which this case is appealable see sec_7482 has spoken a couple times about the timing of farmers’ deductions both zaninovich and van raden acknowledge that farmers can use cash-method accounting-but that general proposition isn’t disputed here see sec_1_471-6 income_tax regs expressly authorizing cash-method accounting and what was disputed in zaninovich and van raden was whether the farmers in those cases could deduct or had to capitalize pre- paid rent and feed expenses the ninth circuit created the one-year_rule to solve that problem under the ‘one-year our analysis on the regulation in effect for the tax years that version may be found on online databases such as heinonline agro-jal doesn’t meet the exception in the second sentence of sec_1_162-3 which states if a taxpayer carries incidental materials or sup- plies on hand for which no record of consumption is kept or of which phys- ical inventories at the beginning and end of the year are not taken it will be permissible for the taxpayer to include in his expenses and to deduct from gross_income the total cost of such supplies and materials as were purchased during the taxable_year for which the return is made provided the taxable_income is clearly reflected by this method emphasis added agro-jal fails the second italicized requirement because there is no dispute that it takes a year-end inventory of field-packing materials it argues that its december inventories are only year-end inventories not inventories for the beginning of the following year but there is nothing in the record on this motion and agro-jal cannot reasonably argue that an inventory taken at the very end of the year does not also reflect inventory at the very beginning of next year we are confident that no intervening event renders the end-of-year inventory inapplicable as the beginning-of-year inventory for the next year those year-end inventories also serve as a record of consumption of the firm’s field-packing materials agro-jal says that it doesn’t keep a record of consumption of each field-packing item but it’s possible to compute con- sumption by taking inventory at the beginning of the year adding new purchases and subtracting inventory at the end of the year agro-jal did keep records of each of those parts of the consumption equation which means that it kept a record of consumption and so fails the first italicized requirement united_states tax_court reports rule’ an expenditure is treated as a capital_expenditure if it creates an asset or secures a like advantage to the taxpayer having a useful_life in excess of one year but the ‘one-year rule’ is strictly applied to allow a full deduction in the year of payment where an expenditure creates an asset having a useful_life beyond the taxable_year of twelve months or less see zaninovich f 2d pincite van raden f 2d pincite n the commissioner does not argue that agro-jal has to cap- italize the cost of its field-packing materials which makes these cases not quite on point he also points to 460_us_370 in support of his position that materials_and_supplies may be deducted only as they are used or consumed this case doesn’t quite say that either though bliss dairy had deducted the full cost of its cattle feed in the same tax_year it bought it and though the court held in hillsboro that the dairy’s share- holders had to recognize income for receiving in liquidating distributions the feed that the dairy had deducted but hadn’t used the analysis was all about the tax-benefit rule id pincite the tax-benefit rule tells us to look at the subse- quent event and ask if that event had occurred within the same taxable_year would it ‘have foreclosed the deduc- tion ’ 144_tc_123 see also rojas v commissioner 901_f2d_810 9th cir argument about tax-benefit rule not a farm’s entitlement to initial deduction aff ’g 90_tc_1090 the only subsequent event here is that agro-jal keeps buying and using more field-packing materials every year and the parties stipulated that agro-jal always uses its pre- paid packing materials by the end of the following tax year- as it must because they begin to deteriorate six to eight months after they’re delivered this case is just about the timing of deductions and not about the tax-benefit rule or capitalization-v -expensing ii summary of the arguments the commissioner argues that agro-jal must defer its deductions for field-packing materials until each clamshell tray carton or wrapper is used or consumed he would italicize the first clause of the first sentence of section agro-jal farming enters inc v commissioner income_tax regs which he argues sets up a gen- eral rule that every taxpayer must defer deductions for mate- rials and supplies until the year he uses or consumes them taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such materials_and_supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year sec_1_162-3 income_tax regs emphasis added the commissioner recognizes that tax law usually garnishes general rules with exceptions but he argues that sec_464 is the only exception to this general_rule and that section allows immediate deductions only for feed seed fertilizer or other similar farm supplies when the amounts prepaid for these expenses don’t account for more than of all farming expenses during any three-year period see sec_464 f agro-jal doesn’t spend that much on packing materials but packing materials aren’t feed seed or fer- tilizer and the commissioner argues that we should nar- rowly construe the phrase other similar farm supplies agro-jal has two counterarguments the first assumes that the commissioner’s interpretations of sec_464 and sec_1_162-3 income_tax regs are correct-that is sec_464 allows immediate deductions only for feed seed fertilizer and other similar farm supplies -but agro-jal argues that field-packing materials are other similar farm supplies and thus deductible in the year of purchase its second argument is also textualist but more complicated it starts again with sec_464 but to make a broader point- that the section’s restriction on cash-method accounting for farming_syndicates shows that tax law has a background rule that lets farmers who are not syndicates freely use the cash_method for everything at least everything used as field- packing materials are within a year agro-jal reasons that sec_464 is the only limit that the code places on farmers’ use of the cash_method and because sec_464 concededly doesn’t apply to it the code itself must be read to presump- tively allow agro-jal to take its deduction for field-packing materials as it normally does-in the year it buys them next it tells us to look at the second clause of the first sentence of sec_1 162-3-the one we didn’t italicize above pro- united_states tax_court reports vided that the costs of such materials_and_supplies have not been deducted in any previous year agro-jal says that because it already legitimately deducted its materials_and_supplies in an earlier year-the year it bought them- it isn’t required to defer its deduction until the year the sup- plies are used or consumed iii field-packing materials and sec_464 we’ll begin with a close look at sec_464 sec_464 sets as a general_rule for farming_syndicates that amounts paid for feed seed fertilizer or other similar farm supplies shall only be allowed for the taxable_year in which such feed seed fertilizer or other supplies are actually used or con- sumed sec_464 emphasis added the negative implica- tion of sec_464 is that nonsyndicate farmers like agro- jal that use the cash_method can deduct feed seed fer- tilizer or other similar farm supplies in the year of purchase the commissioner agrees that if agro-jal’s packing mate- rials are feed seed fertilizer or other similar farm sup- plies then sec_1_162-3 doesn’t apply but the commissioner doesn’t think field-packing mate- rials qualify because he argues the old canon of ejusdem generis tells us to limit the reach of other similar farming supplies to those like feed seed and fertilizer he says that means inputs of farm production not useful materials agro-jal disagrees and argues that other similar farm sup- plies needs to be read broadly when a general word or phrase follows a list of more spe- cific words ejusdem generis tells us we should narrowly con- strue the general word or phrase to include only things that are akin to the specific words see united_states v tobeler 311_f3d_1201 9th cir see also 76_tc_580 that list of specific words here-feed seed fertilizer-evokes a class we have to figure out how these terms are alike and we have to agree with the commissioner on this one feed and seed and fer- tilizer are alike in that each is an essential input to the growing of crops or the raising of livestock none of the speci- fied items is useful in any other part of a farm’s operations- and specifically not in harvesting transporting or mar- keting feed seed and fertilizer is not an exhaustive list- agro-jal farming enters inc v commissioner things like saplings and lime could be considered farm sup- plies that are similar to seeds and fertilizer respectively we don’t doubt that agro-jal’s field-packing materials are of crit- ical importance to its harvesting process and its overall busi- ness operations but the materials aren’t critical to the growing of crops or the raising of livestock-which makes them not similar enough to the class of items described by the phrase feed seed or fertilizer but sec_464 does bolster agro-jal’s argument indirectly because the history of sec_464 shows that before its enactment anyone in the farming_business could immediately deduct prepaid expenses seen against this backdrop sec_464 looks like it was aimed at both espe- cially abusive taxpayers- farming_syndicates -and to cer- tain especially abused expenses- feed seed fertilizer or other similar farm supplies iv timing under sec_1_162-3 which brings us to what we think is the real kernel of applicable law on these motions-the first sentence of section see eg s rept no i pincite reprinted in u s c c a n generally in farming operations tax losses can be shown in early years of an investment because of the opportunity to deduct when paid costs which in nonfarm businesses would be inven- toried and deducted in a later year the ability to deduct when paid costs which should properly be capitalized id pincite the special inven- tory exception for farmers was adopted by administrative regulation more than fifty years ago the primary justification for this exception was the relative simplicity of the cash_method_of_accounting id pincite u nder the cash_method_of_accounting farm expenses are still deductible as they are paid the blue_book seems to support this see staff of j comm on tax- ation general explanation of the tax_reform_act_of_1986 pincite n j comm print available at file u wp coffey jcs-10-87 pdf prepaid expenses of taxpayers not restricted by sec_464 may be deducted to the same extent as under prior_law without regard to the 50-percent limi- tation the blue_book is a collection of commentaries regarding recently passed tax laws united_states v woods u s ll ll 134_sct_557 it is written by the staff of the joint_committee on tax- ation but because it is written after the passage of legislation it has no bearing on statutory interpretation id its weight is that of a law-review article id or maybe not see sec_1_6662-4 income_tax regs recognizing blue_book and not law-review articles as a form of substan- tial authority for the purpose of defending against a substantial-under- statement penalty united_states tax_court reports it’s so important that we’ll give it a third reading here albeit with different italicization taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such mate- rials and supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year sec_1_162-3 income_tax regs emphasis added much depends on the phrase provided that agro-jal con- tends that provided that is just a lawyerly synonym for only if under this interpretation agro-jal has to defer its deductions until it uses or consumes the field-packing mate- rials only if it didn’t deduct them in any prior year agro- jal as a cash-method taxpayer not constrained by sec_464 will always have deducted the prepaid materials in the prior year because that’s when it paid for them agro-jal is quite right that historical concessions as sup- ported by references in caselaw and with clear shadows cast by a section like have created a general_rule that farmers can use the cash_method for supplies they use within a year of purchase agro-jal even agrees with the commis- sioner that sec_1_162-3 income_tax regs creates a significant exception to this general_rule for materials_and_supplies but agro-jal also says that this exception doesn’t apply to cash-method taxpayers who meet the condition set forth in the provided that clause if a taxpayer has already deducted costs of supplies for a prior year he’s not subject_to the first clause agro-jal says the second clause is impor- tant to ensure that a deduction is not taken twice by those using the cash_method the first sentence of sec_1 in this reading merely emphasizes the need to bar a second deduction for the same supplies when a taxpayer actually uses them in a later year but doesn’t require taxpayers to defer deductions until consumption agro-jal argues that its interpretation must be correct because the provided that clause would be meaningless if it wasn’t read as a conditional limit on the reach of the first clause the commissioner agrees that sec_1_162-3 is the controlling regulation here but he says that the words pro- vided that should be read as a limitation or qualification to prevent a double deduction he says agro-jal’s reading of agro-jal farming enters inc v commissioner the second clause deprives the first clause of any effect in the case of a cash-method taxpayer while his reading gives meaning to the whole regulation and produces a logical result the commissioner has to argue in other words that this provided that clause doesn’t in fact create a condition for the application of an exception but is doing something else in an ancient case 205_us_1 the supreme court con- strued provided to create an exception rather than a condi- tion we don’t think that would make any difference whether provided that is an exception or a condition the result is the same here-agro-jal would have to defer its packing-materials deduction except when it already deducted the materials for a prior year the commissioner’s interpretation is essentially trying to say that provided that means in lieu of this would require agro-jal to take its deductions when the materials are used or consumed in lieu of taking them in any prior year we think that the commissioner’s reading of the proviso is a stretch and that provided that means on the condition that or if and with the understanding see eg web- ster’s new collegiate dictionary 11th ed and we hold that the provided that clause of sec_1_162-3 means that materials_and_supplies must be deducted as they are used or consumed on the condition that or only if or as long as they haven’t been deducted in any prior year a cash-method taxpayer who immediately deducts supplies in the year of purchase will satisfy the first sentence of sec_1_162-3 by not taking a second deduction when the materials or supplies are used in a later taxable_year each side warns us that the other’s reading of the phrase would create surplusage the surplusage canon holds that it is no more the court’s function to revise by subtraction than by addition and most commonly prevents a statutory interpretation that would make a provision irrelevant antonin scalia bryan a garner reading law the interpretation of legal text sec_174 sec_176 agro-jal if a provision is susceptible of a meaning that gives it an effect al- ready achieved by another provision or that deprives another provision of all independent effect and another meaning that leaves both provisions continued united_states tax_court reports argues that the commissioner’s interpretation deprives the second clause of any effect because there is no scenario in which a cash-method taxpayer could ever claim a deduction before the year of use the commissioner similarly argues that agro-jal’s interpretation deprives the first clause of any effect because there is no scenario in which a cash-method taxpayer would have to defer its deduction until the year of use we agree with agro-jal agro-jal’s interpretation of sec_1_162-3 could apply in three different scenarios in the first a packing producer advances a cash-method taxpayer mate- rials and supplies without immediate payment let’s say that in december of year a cash-method farmer receives and uses dollar_figure of supplies payable days later in january of year generally under the cash_method the farmer would ordinarily deduct the supplies for year 2-the year he paid for them see sec_1_461-1 income_tax regs but under agro-jal’s reading of sec_1_162-3 the farmer can deduct the supplies in year 1-the year he used them in this example agro-jal’s reading of sec_1_162-3 permits deduc- tions in the earliest possible year without deferral or duplication in the second scenario a cash-method farmer both buys dollar_figure of supplies and uses them in year this time the farmer takes a deduction as he uses the supplies without taking the deduction twice because he didn’t deduct them for a prior year in the third scenario the one we have here the farmer pays for dollar_figure of supplies in year but uses them in year he takes a deduction for year under the cash_method but when he uses the supplies in year he doesn’t double-dip because he’s already deducted the supplies in year one the provided that clause says he doesn’t deduct them when he uses them because he deducted them for a prior year agro-jal’s interpretation would give both clauses meaning depending on the different years in which a taxpayer buys and uses his supplies with some independent operation the latter should be preferred antonin scalia bryan a garner reading law the interpretation of legal text sec_174 sec_176 though it is possible that regularly doing so might cause the commis- sioner to argue that the taxpayer’s accounting system is distorting his in- come see revrul_78_382 1978_2_cb_111 agro-jal farming enters inc v commissioner whereas agro-jal’s interpretation gives effect to both clauses the commissioner’s interpretation renders the second clause surplusage in every example under the commissioner’s reading a cash-method taxpayer who uses supplies in year but pays in year gets a deduction only for the year of use if he buys and uses supplies in the same year he gets a deduction only for the year of use and if he buys supplies in year but uses them only in year he gets a deduction only for the year of use a cash-method taxpayer could not in other words ever deduct supplies for a year other than the one in which he uses them the first clause would always apply and render the provided that clause surplus but there’s another wrinkle- sec_1_162-3 doesn’t say any or all materials_and_supplies it instead governs only materials_and_supplies that taxpayers carry on hand let’s go back to the block quote for a fourth time with yet another bit italicized taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such mate- rials and supplies have not been deducted in any previous year sec_1_162-3 income_tax regs emphases added the first question is what on hand means agro-jal says it includes materials_and_supplies that are prepaid and have been delivered but haven’t yet been consumed materials_and_supplies that have been ordered but haven’t yet been deliv- ered are not on hand the commissioner takes a much more expansive view he says on hand includes items that’ve been purchased and are expected to arrive at a later well maybe not every example although the commissioner didn’t rely on it the second sentence of sec_1_162-3 allows a deduction for the year purchased of incidental materials or supplies on hand for which no record of consumption is kept or of which physical inventories at the beginning and end of the year are not taken see supra note such pur- chases might be covered by the part of the regulation’s first sentence after the provided that but a taxpayer would get current deductibility under the second sentence only if he didn’t keep a record of his consumption of these supplies the first sentence assumes that the materials_and_supplies governed by it have records of the amounts that they are actually con- sumed the two sentences thus seem to address different situations en- tirely united_states tax_court reports date-even if those items haven’t even been manufactured yet we agree with the commissioner that on hand might conceivably include more than just those supplies that are actually currently physically present and immediately acces- sible see for example webster’s new collegiate dictionary defining on hand as including present possession and about to appear eg cartons en route to the farm or car- tons in a locked shed on a day when the only maldonaldo with a key is off the farm giving a speech but we’ll deal with those hypotheticals if and when they become real-any principle that they stand for doesn’t extend so far as to include supplies for which delivery is still months away or yet to be made just those already actually physically present or those imminently about to arrive more important is how the phrase on hand affects the meaning and scope of sec_1_162-3 sec_1_162-3 gov- erns only materials_and_supplies on hand materials_and_supplies not on hand do not seem to be governed by sec_1_162-3 at all and this means that the regulation cannot under any plausible reading say exactly what the commis- sioner argues-namely that agro-jal can’t deduct any of the field-packing materials that it has paid for and not yet used v conclusion agro-jal can deduct its field-packing materials for the year it bought them the materials that it buys that are not on hand are governed by the general rules of cash-method accounting which allow current deduction the materials that it buys that are on hand are governed by sec_1_162-3 which we hold does not require a cash-method tax- payer to defer its deductions until the materials are used or consumed if the taxpayer deducted their costs for a prior tax_year the one-year_rule -the rule that a taxpayer has to use those supplies within an approximately one-year period- might limit deductibility in some other case we asked commissioner’s counsel at oral argument q y ou’re saying that even when the oil is still in the ground out of which the plastic is made it’s on hand for purposes of the first sen- tence of a yes i think you would have read it a little bit broader than just the physical term of on hand agro-jal farming enters inc v commissioner but not here an appropriate order will be issued granting petitioners’ motion and denying respondent’s motion f see zaninovich f 2d pincite n while the ‘one-year rule’ is strictly applied to allow a full deduction in the year of payment where an expenditure creates an asset having a useful_life beyond the taxable_year of twelve months or less it is not applied in the same manner in the other direction where an expenditure creates an asset having a useful_life be- yond the taxable_year of more than twelve months the ‘one-year rule’ has been used as a guidepost only and not as a rigid rule requiring automatic capitalization of every expenditure which creates an asset having a useful_life in excess of one year see eg 597_f2d_395 4th cir 400_f2d_686 10th cir
